IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1888
                             Filed September 11, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH W. WHITE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Kevin Parker,

District Associate Judge.



      Joseph White appeals the denial of his motion to suppress. AFFIRMED.




      Robert G. Rehkemper of Gourley, Rehkemper, & Lindholm, P.L.C., West

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                             2


BOWER, Judge.

       Joseph White appeals the denial of his motion to suppress the evidence

obtained following the warrantless stop of his vehicle. Because the trooper had

reasonable suspicion of an inoperative headlamp to stop the vehicle, we affirm.

       At about 11:30 p.m. on June 22, 2018, Trooper Matthew Struecker was

traveling south on R-45 in Warren County when he observed an oncoming vehicle

with one of its headlights out. Trooper Struecker turned his vehicle around and

initiated a traffic stop. Once the vehicle stopped, the trooper approached and

asked the driver, White, for his license, registration, and insurance. White could

not provide his registration. When White asked why he was stopped, Trooper

Struecker stated, “One of the headlights [was] out.”1 The officer could smell

alcoholic beverages and asked White to accompany him to the patrol vehicle

where the trooper issued a warning to White for failure to carry a registration card

and for the faulty headlight. The trooper requested White perform field sobriety

tests, which he failed. The trooper arrested White.

       White was subsequently charged with operating a motor vehicle while under

the influence, second offense. White filed a motion to suppress, asserting the

traffic stop was without probable cause or reasonable suspicion.

       A hearing was held on the motion to suppress. Trooper Struecker testified

he stopped White’s vehicle because a headlight was out. He acknowledged that




1
 Iowa Code section 321.385 (2018) provides, “Every motor vehicle . . . shall be equipped
with at least two headlamps with at least one on each side of the front of the motor vehicle,
which headlamps shall comply with the requirements and limitations set forth in this
chapter.”
                                            3


it was difficult to tell if both headlamps were working from the patrol car video, but

he was “a hundred percent positive that one of the headlights was out.”

       White’s girlfriend was a passenger in the vehicle the night of the stop. She

testified the vehicle was released to her after White’s arrest. She drove the vehicle

to White’s house and did not “notice any deficiency in the lights on my way home.”

She photographed the vehicle’s headlamps at about 1:15 a.m. on June 23.

Photographs and video recordings were admitted into evidence. The still shots

indicate the passenger side headlamp was much dimmer than the driver side

headlamp. She and White recorded a video on June 26 of the vehicle headlamps

illuminating White as he walked away and measured 100 feet from the vehicle.

White testified he was driving on the evening of June 22 and found oncoming traffic

was sufficiently illuminated and he had no concerns about the vehicle’s lighting.

       The district court denied the motion to suppress, concluding the trooper had

cause to stop White’s vehicle for an inoperative headlamp.2 White waived a jury

trial and agreed to a trial on the minutes. The court adjudged White guilty and

imposed sentence.

       On appeal, White challenges the denial of his motion to suppress,

contending the stop of his vehicle was not supported by probable cause and

consequently violated the Fourth Amendment and article I, section 8 of the Iowa

Constitution.




2
 The court stated, “Trooper Struecker had cause to stop White’s vehicle due to a violation
of Iowa Code section 321.409.” Section 321.409(1)(b) requires low beam or composite
beam headlamps provide illumination of “sufficient intensity to reveal persons and vehicles
at a distance of at least one hundred feet ahead.”
                                          4


       White asserts his state and federal constitutional rights to be free from

unreasonable search and seizure were violated. We review constitutional issues

de novo.    State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013).         “We make an

‘independent evaluation of the totality of the circumstances as shown by the entire

record.’” State v. Scheffert, 910 N.W.2d 577, 581 (Iowa 2018) (quoting State v.

Tague, 676 N.W.2d 197, 201 (Iowa 2004)). “We give deference to the district

court’s factual findings, but they do not bind us.” Id.

       Both the federal and state constitutions prohibit unreasonable searches and

seizures by the government. State v. Kinkead, 570 N.W.2d 97, 100 (Iowa 1997)

(“The Fourth Amendment to the United States Constitution and article I, section 8

of the Iowa Constitution protect individuals against unreasonable searches and

seizures by government officials.”). Because White has not proposed a standard

for interpreting our search and seizure provisions under the Iowa Constitution

differently from its federal constitutional counterpart, we apply the general

standards as outlined by federal case law. State v. Bruegger, 773 N.W.2d 862,

883 (Iowa 2009).

       “A traffic stop is unquestionably a seizure under the Fourth Amendment.”

Tyler, 830 N.W.2d at 292 (citing Berkemer v. McCarty, 468 U.S. 420, 436–37

(1984)). Under the Fourth Amendment, the United States Supreme Court has

recognized that allowing law enforcement unbridled discretion in stopping vehicles

“would invite intrusions upon constitutionally guaranteed rights.”    Delaware v.

Prouse, 440 U.S. 648, 661 (1979) (quoting Terry v. Ohio, 392 U.S. 1, 22 (1968)).

       The State argues the trooper’s vehicle stop may be supported under either

probable cause or reasonable suspicion theories. If a traffic violation actually
                                          5


occurred and the officer witnessed it, the State has established probable cause.

Tague, 676 N.W.2d at 201. Upon our de novo review, and giving deference to the

trial court’s implied finding that the trooper was credible in his testimony that he

observed an inoperable headlamp, we conclude there was probable cause to stop

the vehicle. See State v. Storm, 898 N.W.2d 140, 144 (Iowa 2017) (“We give

deference to the district court’s fact findings due to its opportunity to assess the

credibility of the witnesses, but we are not bound by those findings.” (citation

omitted)).

       In any event, “a mistake of fact may justify a traffic stop.” Tyler, 830 N.W.2d

at 294. “The . . . question is whether [the officer’s] mistake was an objectively

reasonable one.” State v. Lloyd, 701 N.W.2d 678, 681 (Iowa 2005). The trooper’s

vehicle video is not particularly helpful due to the glare from the oncoming

headlamps. However, when reviewed carefully, it does appear the passenger side

light is dimmer. The photograph submitted by White shows that of the two lights

on the passenger side, the dimmer side light is illuminated but the central

headlamp is not. We conclude Trooper Struecker’s belief that a headlamp was

inoperative was objectively reasonable and we affirm the denial of the motion to

suppress.

       AFFIRMED.